Name: Commission Regulation (EEC) No 1651/82 of 25 June 1982 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 182/ 16 Official Journal of the European Communities 26 . 6 . 82 COMMISSION REGULATION (EEC) No 1651/82 of 25 June 1982 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common ' organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 11 95/82 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1 222/82 (3), as amended by Regulation (EEC) No 1275/82 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1222/82 to the The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7 . 1980, p . 1 . (J) OJ No L 140, 20 . 5 . 1982, p . 22 . (3) OJ No L 141 , 20 . 5 . 1982, p . 37 . (4) OJ No L 148 , 27 . 5 . 1982, p . 23 . / 26 . 6 . 82 Official Journal of the European Communities No L 182/ 17 ANNEX to die Commission Regulation of 25 June 1982 fixing the import levies on frozen sheep meat and goatmeat (ECU/100 kg) CCT Week No 14 Week No 15 Week No 16 Week No 17 heading from S to from 12 to from 19 to from 26 July to No 11 July 1982 (') 18 July 1982 0 25 July 1982 0 1 August 1982 0 . 02.01 A IV b) 1 104-828 100-733 97-403 93-705 2 73-380 70-513 68-182 65-594 3 115-311 110-806 107-143 103-076 4 136-276 130-953 126-624 121-817 5 aa) 136-276 130-953 126-624 121-817 bb) 190-787 183-334 177-273 170-543 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 424/82 and Commission Regulation (EEC) No 19/82.